PER CURIAM.
By his petition for certiorari to the Florida Industrial Commission, petitioner seeks review .by this.court of an order of the full commission affirming the order of its deputy in which petitioner was denied compensation for an alleged injury to his back. The deputy found that the conditions for which compensation was sought were not caused, contributed to, or aggravated by the alleged accident, but were the natural result of previous injuries and back difficulties.
The court, having fully considered all matters raised by the petition and having heard the arguments of the parties, is of the opinion that the order of the deputy is supported by competent, substantial evidence, and that the affirmance of his order by the full commission was in all respects in accordance with the essential requirements of law. The petition for a writ of certiorari is therefore denied.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.